371 F.2d 554
UNITED STATES of America ex rel. William McLEMORE, Appellant,v.Harry E. RUSSELL, Superintendent, State Correctional Institution, Huntingdon, Pennsylvania, Appellee.
No. 16052.
United States Court of Appeals Third Circuit.
Submitted December 2, 1966.
Decided January 23, 1967.

William McLemore, pro se.
Edwin J. Martin, Charles B. Watkins, Asst. Dist. Atty., Robert W. Duggan, Dist. Atty. of Allegheny County, Pittsburgh, Pa., for appellee.
Before SMITH, FREEDMAN and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The appellant, in custody pursuant to the judgment of a State court, was convicted on his pleas of guilty to a series of separate indictments charging him with armed robbery and other offenses. He was sentenced to a term of imprisonment on only one indictment, and on the others the imposition of sentence was suspended. The matter came before the court below on a petition for a writ of habeas corpus in which the appellant attacked his detention and the judgment on which it rested on several grounds, only one of which warrants attention; the others are clearly without merit.


2
The appellant's petition alleges that his pleas of guilty were induced by a coerced confession and were therefore involuntary. The issue raised by the allegation has constitutional implications entitling the appellant to a hearing. It appears from the record, and the court below so found, that the issue was not raised in any of the proceedings commenced by the appellant in the State courts. The court below refused to pass on the question and dismissed the petition. This appeal followed.


3
The case will be remanded with directions that the District Court vacate its judgment and stay further proceedings until the appellant shall have had an opportunity to present the question here raised to a proper State court.